Citation Nr: 0111608	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rate of Parents' Dependency and 
Indemnity Compensation (DIC) benefits based on unreimbursed 
medical expenses.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served in the Philippine Army from August 1941 
until his death at the hands of the enemy during World War 
II.  The appellant in this case is the veteran's stepmother.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 determination of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO) that the 
appellant was not entitled to increased DIC benefits based on 
unreimbursed medical expenses.  

In her June 2000 substantive appeal, the appellant also 
claimed that she was entitled to increased DIC benefits as 
she was housebound and a "single parent."  By July 2000 
letter, the RO explained to her that special monthly DIC 
based on the need for regular aid and attendance was a 
greater benefit than special monthly DIC by reason of being 
housebound.  See 38 C.F.R. § 1311(c), (d).  The RO also 
explained that she was already receiving payments at the rate 
for a "single parent" since after the death of the 
veteran's father in 1961, her payments had been increased to 
the rate of a sole surviving parent.  See 38 U.S.C.A. 
§ 1315(b), (d).  As these facts are indisputable, and nothing 
more has been heard from the appellant since her appeal was 
certified to the Board in August 2000, they will be discussed 
no further below.  38 U.S.C.A. §§ 7104, 7105(a); 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202, and 20.203 (2000).


FINDING OF FACT

The appellant is currently receiving the maximum available 
DIC benefit based on her reports of zero income.  


CONCLUSION OF LAW

The appellant is not entitled to an increased rate of 
parents' DIC benefits based on unreimbursed medical expenses.  
38 U.S.C.A. §§ 1310; 1315 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.25, 38 C.F.R. § 3.262(l) (2000).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the veteran was killed by the enemy in 
World War II in line of duty.  Effective in October 1949, the 
RO awarded the appellant and the veteran's father death 
compensation benefits based on their status as the veteran's 
surviving dependent parents.  Subsequently, commencing in 
July 1958, they were awarded DIC, based on a claim filed 
under Public Law 881, 84th Congress, as DIC benefits were 
paid at a higher rate than they were receiving as death 
compensation.  Following the death of the veteran's father in 
August 1961, she was paid monthly DIC as the sole surviving 
parent of the veteran.  As a condition to the continued 
receipt of DIC benefits, she submitted regular income 
questionnaires, consistently indicating that she had no 
income from any source, other than from VA.  

In May 1999, the appellant requested increased DIC benefits, 
claiming that she needed the aid and attendance of another 
person.  In support of her claim, she submitted a February 
1999 medical certificate from a private physician who 
indicated that she was unable to attend to her daily personal 
needs without the assistance of another person.  By June 1999 
rating decision, the RO awarded the appellant special monthly 
DIC based on her need for the regular aid and attendance of 
another individual.  

In February 2000, the appellant submitted an Eligibility 
Verification Report on which she again indicated that, other 
than her DIC benefits, she had no income from any source.  
Attached to the report was a medical expense report in which 
she reported having incurred in excess of 5,000 pesos in 
unreimbursed medical expenses between February and December 
1999.  

In February 2000, the RO advised the appellant that 
unreimbursed medical expenses may be deducted from countable 
income for VA purposes to increase benefits where payment is 
based on the receipt of income.  However, she was further 
informed that, as she was already receiving the maximum 
available DIC benefit based on her reports of zero income, an 
adjustment to her monthly rate to provide increased DIC by 
reason of unreimbursed medical expenses was inappropriate.  
She appealed that RO determination, was furnished a statement 
of the case in May 2000, and perfected her appeal in June 
2000.  38 U.S.C.A. § 7105.  

Any person who is eligible as a parent for death compensation 
by reason of a death occurring before January 1, 1957, may 
receive DIC on application therefor; however, the annual 
income limitations established by section 1315 of this title 
shall apply to such parent.  38 U.S.C.A. § 1316(a)(2).  
Payment of DIC to parents of deceased veterans is based on 
annual income limitations.  Payment of these benefits is made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. § 
1315; 38 C.F.R. § 3.25 (2000).  

Unreimbursed medical expenses (which were paid within the 
twelve month annualization period regardless of when 
incurred) are excluded from annual countable income to the 
extent that the amount paid exceeds 5 percent of the maximum 
annual rate payable.  38 C.F.R. § 3.262(l).

In this case, the appellant claims that she is entitled to an 
increased rate of DIC benefits, based on unreimbursed medical 
expenses she incurred during 1999.  However, as she is 
currently receiving the maximum payment available, she is 
simply not entitled to increased benefits, based on these 
medical expenses.  This is a case in which the law is 
dispositive, and the appeal must therefore be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

In reaching this decision, the Board has considered that 
there has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, the Board finds that the duty to assist is 
largely superfluous as the pertinent facts are not in dispute 
and the law is dispositive; thus, there is no evidence which 
could be obtained to substantiate the appellant's claim.  
Moreover, it is noted that the RO has informed her by letters 
and the statement of the case of the evidence of record and 
the reasons for its decision.  In sum, the Board finds that 
the RO's efforts in the past have resulted in essential 
compliance with the current requirements of VCAA.  


ORDER

An increased rate of DIC benefits based on unreimbursed 
medical expenses is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

